[Cite as State v. Boone, 2016-Ohio-4665.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.       27918

          Appellee

          v.                                         APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CHAREN A. BOONE                                      COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
          Appellant                                  CASE No.   CR 2015 03 0899

                                 DECISION AND JOURNAL ENTRY

Dated: June 29, 2016



          SCHAFER, Judge

          {¶1}   Defendant-Appellant, Charen A. Boone, appeals the judgment of the Summit

County Court of Common Pleas convicting and sentencing her for one count of robbery. We

affirm.

                                                I.

          {¶2}   On March 23, 2015, Boone was arrested and subsequently indicted on one count

of robbery in violation of R.C. 2911.02(A)(2), a second degree felony. This charge stemmed

from Boone’s theft of purses from a department store and subsequent altercation with the store’s

asset protection detective. Boone pled not guilty to the sole count in the indictment and the

matter was tried to the bench.

          {¶3}   At the conclusion of the State’s case-in-chief, Boone moved for a Crim.R. 29

motion for acquittal, which the trial court denied. Boone then testified on her own behalf prior to

resting her case.      The trial court ultimately found Boone guilty of the sole count in the
                                                 2


indictment. The trial court sentenced Boone to a three-year suspended prison sentence on the

condition that she complete 30 months of community control, including serving 60 days in the

Summit County Jail and completing 60 days of house arrest upon her release from jail, among

other conditions.

       {¶4}    Boone filed this timely appeal of her conviction and sentence.

                                                 II.

       {¶5}    Boone’s appellate counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that she has reviewed the record and concluded that there are no

meritorious issues therein to pursue on appeal. Boone’s counsel has also moved to withdraw in

this matter. The record indicates that Boone was served with a copy of her counsel’s brief, and

this Court issued a magistrate’s order affording Boone an opportunity to raise arguments after

review of the Anders brief. Boone has not submitted additional arguments for our consideration.

       {¶6}    In her Anders brief, Boone’s counsel identified three possible issues for appeal,

but concluded that they were not meritorious. Counsel questioned whether Boone’s robbery

conviction was supported by sufficient evidence and against the manifest weight of the evidence.

Counsel also questions whether Boone’s sentence is contrary to law. However, upon review of

the trial and sentencing transcripts, as well as the applicable law, counsel concluded that the trial

court neither erred in finding Boone guilty of robbery nor imposing a suspended prison sentence.

       {¶7}    Upon this Court’s own full, independent examination of the record, we agree that

there are no appealable, non-frivolous issues in this case. See State v. Randles, 9th Dist. Summit

No. 23857, 2008–Ohio–662, ¶ 6; State v. Lowe, 9th Dist. Lorain No. 97CA006758, 1998 WL

161274 (Apr. 8, 1998). As such, we grant appellate counsel's motion to withdraw.
                                                 3


                                                III.

       {¶8}    Having reviewed the entire record and having found that no appealable issues

exist, we conclude that Boone’s appeal is meritless and wholly frivolous under Anders. The

motion of Boone’s appellate counsel to withdraw is therefore granted. The judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                       4


CARR, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

BARBARA J. ROGACHEFSKY, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.